Title: From John Adams to Jedidiah Morse, 21 April 1800
From: Adams, John
To: Morse, Jedidiah



Sir
Philadelphia April 21st 1800

I am much obliged by your favor of the 5th, & for your introduction of Aaron Putnam Esqr, with whose person & conversation, I have been much pleased. The preparations for a decisision on the great subject are so advanced, that I hope it will not be postponed much longer. But there are so many great objects involved in the question, and so many considerations, great & small to be attended to, that I shall find as difficult a subject as any that has come before me. The determination, whatever it may be, will cause dissappointment & chagrin, perhaps censure and clamor enough—but what measure of the government does not.
With great regard &c
